DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 07/15/2021 and 03/29/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 7-9, 12, 14, 16-20, 22 and 23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Smith (US PAP 2011/0222733 A1).
            With respect to claim 1, Smith teaches a method for inspecting at least one vehicle (202) with an inspection system (100) (see abstract; Figs.1-9; paragraphs 0004-0006, 0016; 0017, 0025 and 0026), the inspection system (100) and the at least one vehicle (202) being configured to move relative to one another during an inspection of at least one part of the vehicle (see Fig. 5; paragraph 0025), the method comprising: 

    PNG
    media_image1.png
    281
    335
    media_image1.png
    Greyscale
controlling, by a controller (170), an inspection dose of inspection radiation generated by a radiation source (an X-ray source (110)) such that, during the inspection of the at least one part of the vehicle by the inspection radiation, the inspection dose remains substantially equal to a predetermined inspection dose (see paragraphs 0025 and 0026), wherein controlling the inspection dose comprises: the controller (170) obtaining information representative of a speed of the relative movement of the system and the vehicle during (202) the inspection of the at least one part of the vehicle; and the controller controlling the radiation source (110), based on the obtained information (see paragraphs 0025 and 0026 provided below).
“[0025] FIG. 5 explains this aspect of the Invention. The automobile being inspected 202 moves through the scanning apparatus 100 at some speed, in the range of 1 mph to 20 mph. Automobile motion sensors 106 measure this speed. In a preferred embodiment, the automobile motion sensors 106 are one or more video cameras mounted at a location where they can view the automobile 202 as it passes through the scanning apparatus 100. The video signal 150 from the camera therefore consists of a series of images 160 of the automobile 202, with a second image 162 showing the automobile displaced by a relative amount compared to a first image 161. A digital computer 170 measures this displacement in the two images 161, 162 and calculates the speed of the automobile 202 by dividing the displacement distance by the time between images. Digital computer 170 further calculates a mathematical value corresponding to the reciprocal of the speed of the automobile 202 and routes this signal 180 to a radiation intensity control 403. Radiation intensity control 403 adjusts the intensity of the x-ray beam 114 that impinges on automobile 202 according to methods known in the art, such as by changing the x-ray tube current or by moving various thickness of filtration material into and out of the beam path. The following example will explain this operation using a preferred embodiment of controlling the x-ray tube current. As an example, when the automobile 202 is moving at 20 mph, the x-ray source 110 will be controlled to operate at a current of 2 mA. However, in this same example, an automobile 202 moving at 1 mph results in the x-ray source operating at 2 mA/20=0.1 mA. The total radiation exposure received by an occupant of the automobile 202 is proportional to current divided by the speed, and will therefore be the same at all speeds between 1 and 20 mph. In this example, 2 mA/20 mph produces the same radiation dose as 0.1 mA/1 mph. In another preferred embodiment, placing approximately three cm of plastic or other organic matter in the beam path will reduce the beam intensity by a factor of two. This allows the radiation intensity control to operate over a factor of 16 in range by mechanically moving a thickness between 0 and 12 cm of plastic into and out of the beam path. This is accomplished by common mechanical techniques, such as a step wedge moved by a linear actuator, or a rotational mechanism with a cam shaped filter material.
[0026] The effective radiation dose received by occupants of the automobile is calculated as follows. From standard references known in the art, an x-ray tube operating at 120 KV and 2 mA produces a radiation exposure of 0.009 Roentgen per second at a distance of 2133.60 mm, the approximate center of the automobile. The conversion between Roentgen and Rem of effective dose is approximately unity at the x-ray energies used in the Invention. The exposure time for any location in the automobile is 0.006 seconds. This exposure time is broken into two halves, corresponding to the two energies needed to make the dual-energy measurement. During both of these halves, the intensity of the beam is reduced by a factor of about ten by filtration material inserted into the beam, as needed to shape the spectra for dual energy imaging. This results in a nominal effective dose of 0.009 Roentgens/sec.times.0.006 sec.times.1 Rem/Roentgen.times.0.1=5.4 microRem effective dose. This effective dose will increase closer to the x-ray source; however, in no event will any person receive more than 10 microRem effective dose per scan.”
           With respect to claim 2, Smith teaches the method of claim 1 (see abstract; Figs.1-9; paragraphs 0004-0006, 0016; 0017, 0025 and 0026), wherein the radiation source is configured to be powered by an electrical power source and to generate the inspection radiation with a current intensity I, and wherein controlling the radiation source comprises controlling the current intensity I based on the obtained information.
           With respect to claim 3, Smith teaches the method of claim 2 (see abstract; Figs.1-9; paragraphs 0004-0006, 0016; 0017, 0025 and 0026), wherein the predetermined inspection dose is associated with a nominal current intensity I0 and a nominal inspection speed V0 of the relative movement, and wherein controlling the current intensity I is such that, based on the obtained information representative of a speed V of the mutual movement: 
                                                                      
    PNG
    media_image2.png
    44
    76
    media_image2.png
    Greyscale

            Smith teaches that the predetermined inspection dose is associated with a nominal current intensity and discloses examples wherein the current intensity is proportional to a relative speed (V/V0) satisfying a mathematical equation provided above (paragraph 0025).
          With respect to claim 4, Smith teaches the method of claim 1 (see abstract; Figs.1-9; paragraphs 0004-0006, 0016; 0017, 0025 and 0026), wherein the radiation source comprises a pulsed source or a continuous source (see paragraph 0035).          
          With respect to claim 7, Smith teaches the method of claim 1 (see abstract; Figs.1-9; paragraphs 0004-0006, 0016; 0017, 0025 and 0026), wherein the radiation source (110) is configured to be powered by an electrical power source (403) and to generate the inspection radiation at a radiation energy E, and wherein controlling the radiation source (110) comprises controlling, based on the obtained information, the radiation energy E at which the source generates the inspection radiation (see paragraphs 0025, 0026, 0035 and 0038).
             With respect to claim 8, Smith teaches the method of claim 7 (see abstract; Figs.1-9; paragraphs 0004-0006, 0016; 0017, 0025 and 0026), wherein the predetermined inspection dose is associated with a nominal radiation energy E0 and a nominal inspection speed V0 of the relative movement, and wherein controlling the radiation energy E is such that, based on the obtained information representative of a speed V of the mutual movement: 
                                                
    PNG
    media_image3.png
    51
    97
    media_image3.png
    Greyscale

          where F is a function configured to maintain the dose substantially equal to the predetermined inspection dose. Smith teaches adjusting radiation energy associated with the intensity of the X-ray beams and discloses examples wherein the radiation energy is proportional to a relative speed (V/V0) satisfying a mathematical equation provided above (see paragraphs 0024-00).
              With respect to claim 9, Smith teaches the method of claim 7 (see abstract; Figs.1-9; paragraphs 0004-0006, 0016; 0017, 0025 and 0026), wherein the radiation source comprises a pulsed source or a continuous source (see paragraph 0035).
              With respect to claim 12, Smith teaches the method of claim 1 (see abstract; Figs.1-9; paragraphs 0004-0006, 0016; 0017, 0025 and 0026), wherein the at least one part of the vehicle comprises an area being configured to be occupied by a person, and wherein the predetermined inspection dose corresponds to a person-occupied area inspection dose, the person-occupied area inspection dose being lower than or substantially equal to a regulatory dose which is safe for the person occupying the area during the inspection of the area, yet enabling inspection by irradiation of the area by the inspection radiation (see paragraphs 0023, 0025 and 0026).
             With respect to claim 14, Smith teaches the method of claim 1 (see abstract; Figs.1-9; paragraphs 0004-0006, 0016; 0017, 0025 and 0026), wherein the at least one part of the vehicle comprises an engine being configured to cause movement of the vehicle, and wherein the predetermined inspection dose corresponds to an engine inspection dose enabling inspection by irradiation of the engine by the inspection radiation (see abstract; paragraphs 0016, 0036, 0041).
             With respect to claim 16, Smith teaches the method of claim 1 (see abstract; Figs.1-9; paragraphs 0004-0006, 0016; 0017, 0025 and 0026), further comprising at least one of: collimating the inspection radiation into an inspection beam configured to irradiate the vehicle (202); or wherein the radiation source (101) further comprises a filter (115) configured to interact with the inspection radiation, and the controller further comprises an actuator of the filter (see abstract; paragraphs 0019, 0025, 0033, 0035 and 0053), and wherein controlling the radiation source (101) comprises controlling, based on the obtained information, at least one of a thickness and a material of the filter (see abstract; paragraphs 0019, 0025, 0033, 0035 and 0053).
             With respect to claim 18, Smith teaches the method of claim 1 (see abstract; Figs.1-9; paragraphs 0004-0006, 0016; 0017, 0025 and 0026), wherein the information is obtained from a sensor comprising a camera (see paragraph 0025).
             With respect to claim 19, Smith teaches the method of claim 1 (see abstract; Figs.1-9; paragraphs 0004-0006, 0016; 0017, 0025 and 0026), performed by the controller in real time or near real time (see paragraphs 0025 and 0026).
            With respect to claim 20, Smith teaches an inspection system (100) configured to inspect at least one vehicle (202), the inspection system (100) and the vehicle (202) being configured to move relative to one another during an inspection of the vehicle (202) (see Fig. 5; explicitly paragraph 0025), the system comprising (see abstract; Figs.1-9; paragraphs 0004-0006, 0016; 0017, 0025 and 0026): a radiation source (110) configured to generate inspection radiation at an inspection dose enabling inspection of at least one part of the vehicle by the inspection radiation (see paragraph 0025); and a controller (170) configured to control, based on information obtained from a sensor (106) configured to determine information representative of a speed of the relative movement of the system (see paragraph 0025) and the vehicle (202) during the inspection of the vehicle (202), the inspection dose of the inspection radiation generated by the radiation source (101) such that, during the inspection of the at least one part of the vehicle by the inspection radiation, the inspection dose remains substantially equal to a predetermined inspection dose, wherein controlling the inspection dose comprises controlling the radiation source, based on the obtained information (see paragraphs 0025 and 0026).
             With respect to claim 22, Smith teaches the system of claim 20 (see abstract; Figs.1-9; paragraphs 0004-0006, 0016; 0017, 0025 and 0026), wherein the radiation source comprises a pulsed source or a continuous source (see paragraph 0035).
            With respect to claim 23, Smith teaches the system of claim 20 (see abstract; Figs.1-9; paragraphs 0004-0006, 0016; 0017, 0025 and 0026), wherein the radiation source is configured to be powered by an electrical power source and comprises an X-ray source (see abstract; paragraphs 0017-0021, 0025, 0026 and 0035).


Claim Rejections - 35 USC § 103

6.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.         Claims 5, 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US PAP 2011/0222733 A1) as applied to claim 1 above, and further in view of Linev (US Patent 8,295,433 B2).
            
               With respect to claims 5 and 6, Smith teaches the method of claim 1 (see abstract; Figs.1-9; paragraphs 0004-0006, 0016; 0017, 0025 and 0026), wherein the radiation source is configured to be powered by an electrical power source but fail to explicitly teach a pulsed source configured to generate the inspection radiation at a frequency f, and wherein controlling the radiation source comprises controlling, based on the obtained information, the frequency f of the radiation source, wherein the predetermined inspection dose is associated with a nominal radiation source frequency f0 and a nominal inspection speed V of the relative movement, and wherein controlling the frequency f is such that, based on the obtained information representative of a speed V of the relative movement: 
                                                      
    PNG
    media_image4.png
    44
    71
    media_image4.png
    Greyscale

             Linev discloses a system/method for cargo and vehicle inspection (see abstract; Figs. 1-9) which explicitly teaches a radiation source (2) comprising a pulsed source configured to generate the inspection radiation at a frequency f, and wherein controlling the radiation source (2) comprises controlling, based on the obtained information, the frequency f of the radiation source (abstract; Figs. 1-9; column 3, line 30-53; column 5, lines 43-67 and column 7, line 19 – column 8, line 13), 
            
    PNG
    media_image5.png
    555
    401
    media_image5.png
    Greyscale
wherein the predetermined inspection dose is associated with a nominal radiation source frequency f0 and a nominal inspection speed V of the relative movement, and wherein controlling the frequency f is such that, based on the obtained information representative of a speed V of the relative movement: 
                                                      
    PNG
    media_image4.png
    44
    71
    media_image4.png
    Greyscale

(abstract; Figs. 1-9; column 3, line 30-53; column 5, lines 43-67 and column 7, line 19 – column 8, line 13) providing user with the capabilities to adjust frequencies of the pulses generated by radiation source based on a speed of the vehicle in order to reduce the scanning radiation dose of the vehicle, while maintaining the quality of the image (see column 2, line 61 – column 3, line 53). 
            Smith and Linev disclose similar methods/apparatuses for vehicle inspection.  
            It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide the teachings of the radiation source comprising a pulsed source configured to generate the inspection radiation at a frequency f, and wherein controlling the radiation source comprises controlling, based on the obtained information, the frequency f of the radiation source as suggested by Linev in the method/apparatus of Smith, since such a modification would provide user with the capabilities to reduce the scanning radiation dose of the vehicle, while maintaining the quality of the image.

            With respect to claim 15, Smith teaches the method of claim 1 (see abstract; Figs.1-9; paragraphs 0004-0006, 0016; 0017, 0025 and 0026) but fail to explicitly teach that in the at least one part of the vehicle comprises at least one of a trailer or a boot being configured to carry cargo, and wherein the predetermined inspection dose corresponds to a cargo inspection dose enabling inspection by irradiation of the trailer and/or a boot by the inspection radiation.
           Linev discloses a system/method for cargo and vehicle inspection (see abstract; Figs. 1-9) which explicitly teaches that at least one part of the vehicle comprises at least one of a trailer or a boot being configured to carry cargo, and wherein the predetermined inspection dose corresponds to a cargo inspection dose enabling inspection by irradiation of the trailer and/or a boot by the inspection radiation (see column 2, lines 60-67) to provide user with the capabilities of inspecting any part of the vehicle with safe and reduced dosage, while maintaining the quality of the image (see column 2, line 60 - column 3, line 29).
           It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide the teachings of  inspection comprises at least one of a trailer or a boot being configured to carry cargo, and wherein the predetermined inspection dose corresponds to a cargo inspection dose enabling inspection by irradiation of the trailer and/or a boot by the inspection radiation as suggested by Linev in the method/apparatus of Smith, since such a modification would provide user with the capabilities to reduce the scanning radiation dose of the vehicle, while maintaining the quality of the image.

            It would have been obvious to treat Smith and Linev as related art whereby an improvement on one of the systems/methods would readily be apparent as an improvement on either of the systems.  
           The Examiner’s conclusion that claims 5, 6 and 15 would have been obvious is based on the fact that all the claimed elements were known in the prior art, that one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and that the combination teaches nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. 398, 82 USPQ2d at 1385 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson ’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic  & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).


8.        Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Smith (US PAP 2011/0222733 A1) as applied to claim 1 above, and further in view of Bendahan (US Patent 9,086,497 B2).

            With respect to claim 10, Smith teaches the method of claim 1 (see abstract; Figs.1-9; paragraphs 0004-0006, 0016; 0017, 0025 and 0026), wherein: the radiation source is an X-ray radiation source and the current is an electron current, with electrons impinging unto a target to generate the X-ray radiation but fail to explicitly teach that the radiation source is a neutron radiation source and the current is at least one of a proton current or a deuteron current, with particles impinging unto a target to generate the neutron radiation.
           Bendahan discloses a system/method for cargo inspection which explicitly teaches that the radiation source can be an X-ray radiation source and the current is an electron current, with electrons impinging unto a target to generate the X-ray radiation and the radiation source can be a neutron radiation source and the current is at least one of a proton current or a deuteron current, with particles impinging unto a target to generate the neutron radiation (column 4, lines 33-41).
 to provide user with the capabilities to enhance detection of contraband and other material of interest (column 1, lines 13-19).
           It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide the teachings of X-ray and neutron radiation sources as suggested by Linev in the method/apparatus of Smith, since such a modification would provide user with the capabilities to diversify and enhance detection of contraband and other material of interest.

            It would have been obvious to treat Smith and Bendahan as related art whereby an improvement on one of the systems/methods would readily be apparent as an improvement on either of the systems.  
           The Examiner’s conclusion that claim 10 would have been obvious is based on the fact that all the claimed elements were known in the prior art, that one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and that the combination teaches nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. 398, 82 USPQ2d at 1385 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson ’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic  & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).

9.        Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Smith (US PAP 2011/0222733 A1) as applied to claim 12 above, and further in view of Vienne et al. (US PAP 2019/0187324 A1).

            With respect to claim 13, Smith teaches the method of claim 12 (see abstract; Figs.1-9; paragraphs 0004-0006, 0016; 0017, 0025 and 0026) but fail s to explicitly mention that the regulatory dose corresponds to a dose substantially equal to 250 nSv per inspection.
            Vienne et al. discloses a system/method for vehicle inspection which explicitly teaches that the regulatory dose corresponds to a dose substantially equal to 250 nSv per inspection (see paragraph 0061) to provide safe inspection for a person-occupied area.

           It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide the teachings the regulatory dose corresponds to a dose substantially equal to 250 nSv per inspection 
as suggested by Vienne e al. in the method/apparatus of Smith, since such a modification would provide user with the capabilities to provide safe inspection for a person-occupied area.
            It would have been obvious to treat Smith and Vienne as related art whereby an improvement on one of the systems/methods would readily be apparent as an improvement on either of the systems.  
           The Examiner’s conclusion that claim 13 would have been obvious is based on the fact that all the claimed elements were known in the prior art, that one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and that the combination teaches nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. 398, 82 USPQ2d at 1385 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson ’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic  & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).

Conclusion
          
10.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRAKLI KIKNADZE whose telephone number is (571)272-6494. The examiner can normally be reached 9:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Makiya can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Irakli Kiknadze
/IRAKLI KIKNADZE/
            Primary Examiner, Art Unit 2884
                                                                                                                                                                                                        /I.K./ May 26, 2022